 In the Matter Of PACIFIC GAS AND ELECTRIC Co.andINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERSCase No. R-41.771.-Decided February 2, 1943-Jurisdiction:electric and gas utility industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize on the ground that the unit sought was inappropriate; elec-tioinecessary.UnitAppropriate for Collective Bargaining:all shopmen and track maintenanceemployees in connection with the street railway and motor coach operationsof one division of Company.Mr. T. J. Straub, Miss Anne McDonald,andMr. J. Paul St. Sure,all of San Francisco, Calif., for the Company.Mr. GeorgeA. Mulkey,cf San Francisco,Calif.,,for the IBEW.Mr. David V.Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of ElectricalWorkers, herein called the IBEW, alleging that a question affectingcommerce had arisen concerning the representation'of employees ofPacific Gas and Electric Co., Sacramento Division, San Francisco,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLeRoy Marceau, Trial Examiner. Said hearing was held at SanFrancisco, California', on January 13, 1942.The Company and theIBEW appeared,' participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.1 Both Amalgamated Association of Street, Electric Railway and Motor Coach Employeesof America, Division No. 256, herein called the Amalgamated, and Utility Workers Organiz-ing Committee were given due notice of this proceeding, but neither appeared, the formerhaving waived its rights to represent the employees in the unit 'requested by the IBE`Vby letter addressed to the Board, dated December 3, 1942, and introduced in evidence.47 N. L. R. B., No. 24.264 PACIFIC GAS AND ELECTRIC CO.265-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPacific Gas and Electric Co. is a public utility corporation organizedunder the laws of California, and has its principal office and place ofbusiness in San Francisco. It is engaged principally in the business of(a) generating, buying, transmitting, selling, and distributing. elec-tric energy, (b) buying, transporting, selling, and' distributing nat-ural gas, (c) manufacturing, transporting, selling, and, distributingmanufactured gas, (d) selling at retail, gas and' electric appliances,(e) distributing and. selling water for domestic and irrigation purposes, (f) producing and selling steam in San Francisco and Oakland,California, and (g) operating a streetcar and bus system in Sacra-mento, California.We are concerned, 'iii the instant proceeding, withthe Company's operation of the streetcar and bus system, which is partof the Sacramento Division of the Company.Lighthouses and aidsto, navigation along the coast' of California are operated by electricityfurnished by the Company.Railroads, telegraph and telephone sys-tems in the California area are dependent upon the Company for elec-tric power which is indispensable to their respective operations. In1936 the Company purchased raw materials, valued at nearly $2,000,-000, for its various operations, all of which were manufactured at or'originated from points outside the State of California.We find thatthe Company is engaged in commerce within the meaning of theNational Labor Relations Act.2H. THE ORGANIZATIONINVOLVEDInternational Brotherhood of ElectricalWorkers is a labor or-ganization, affiliated with the American Federation of Labor, ad-mitting to membership employees of the.Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the IBEW as exclusive bargain-ing representative for employees engaged in the Company's streetrailway and motor coach operations in its Sacramento Division, on theground that the unit sought by the IBEW is not appropriate.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the IBEW represents a substantial number ofthe employees in the unit hereinafter found to be appropriate.2 Juiisdiction of the Boaid over the company has been established in several cases here-toforeSee N LR B. v. Pacific Gas and Electric Company,118 F. (2d) 780 (C C A 9).3 The Field Examiner reported that the I1''EW submitted a list which it alleged, con-tained the names of individuals employed by the Company who are members of the IBEW.Said list was submitted over the signature of the International Repiesentative of the 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.,IV. THE APPROPRIATE UNITThe IBEW contends that a unit comprised of employees of the Com-pany in its streetcar and bus operations in the Sacramento Divisionengaged in shop and track maintenance work, but excluding super-visory and clerical employees, is appropriate.The Company contendsthat all employees engaged in its streetcar and bus operations in itsSacramento Division, including streetcar operators, car and coach re-pairmen and cleaners, motor coach drivers, and track employees, ex-cluding clerical and supervisory employees, constitute the appropriateunit.The Company bases its contention upon the ground that theBoard had previously found the larger unit to be appropriate in aprior proceeding.4The contracts between the Company and the Amalgamated, the cer-tified representative of that unit, have between 1938 and 1942 includedthe employees now sought by the IBEW.However, on September 18,1942, the Company and the Amalgamated executed a new contractexpiring July 1, 1943, which, although it recited that the Companyrecognized the Amalgamated as the sole bargaining agency for theentire unit, as heretofore certified, provided that it should apply "onlyto street car operators and motor coach drivers." It further providedthat the `-Company may in its' discretion fix the terms of employ-ment . . of tiny employees" who are within the classifications theIBEW now seeks to represent.At the hearing the IBEW introducedinto evidence a letter addressed to the Board, dated December 3, 1942,wherein the Amalgamated relinquished any claim it may have had torepresent the employees in the unit sought by the IBEW.In view of the above circumstances, while the employees in the,unit requested by the IBEW have in the past been part of a largerbargaining unit, we are of the opinion and find that all shopmen and'track maintenance employees 5 of the Company employed in connec-tionwith its street railway and motor coach operations at Sacra-mento, California, excluding supervisory and clerical employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.IBEW Itcontained 69 names, of which 33 are the names of persons appealing on thepay roll of the Company of December 1942, winch contained approximately 56 nameswithin the unit claimed by the IBEW as appropriate4 This unit was eel tified as appropriate by the Board on February 15, 1938.SeeMatterofPacificGas and Electric CompanyandUnited Electrical and Radio lVomleisof Amneraca,5 N. L R B 310Designated in the contract of September 18, 1942,as "car and coach repairmen andcleaners,...and track employees . . PACIFICGASAND ELECTRICCO.267V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electiono,herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Gas. andElectric Co., Sacramento Division, Sacramento, California, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the TwentiethRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed,forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Brotherhood of Electrical Workers, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining.0